United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT AGENCY, Los Angeles, CA,
Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0127
Issued: November 12, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On November 6, 2020 appellant, through counsel, filed an appeal from a September 3,
2020 decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards assigned Docket No. 21-0127.
The Board, having duly considered the matter, notes that it has jurisdiction to review final
adverse decisions of OWCP issued under the Federal Employees’ Compensation Act. 2 This
jurisdiction encompasses any final decision issued by OWCP within 180 days of the date appellant
filed his appeal. 3 The case record as transmitted to the Board does not contain a final adverse
decision of OWCP issued within 180 days from the date of docketing of the current appeal.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

3

20 C.F.R. § 501.3(e).

Following a preliminary review, by decision dated September 3, 2020, OWCP’s hearing
representative vacated the July 22, 2020 decision of OWCP and remanded the case for additional
actions and further development of the medical evidence by OWCP. As such this case is in an
interlocutory posture.4 As there is no final adverse decision issued by OWCP over which the
Board may properly exercise jurisdiction, the Board concludes that the appeal docketed as No.
21-0127 must be dismissed. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0127 is dismissed.
Issued: November 12, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

See 20 C.F.R. § 501.2(c)(2), which provides: “There will be no appeal with respect to any interlocutory matter
decided (or not decided) by OWCP during the pendency of a case”; see also T.D., Docket No. 19-1506 n.4 (issued
November 4, 2020); K.K., Docket No. 19-0652 (issued September 19, 2019).
4

2

